Exhibit 10.2

 

PLAN OF MERGER

 

THIS BANK PLAN OF MERGER (“Bank Plan of Merger”) dated November 16, 2004, is by
and between COMMUNITY BANKS, a Pennsylvania bank and trust company (“Community
Banks”) and BLUE BALL NATIONAL BANK, a national banking association (“Blue
Ball”).

 

BACKGROUND

 

A. Community Banks is a wholly-owned subsidiary of Community Banks, Inc., a
Pennsylvania corporation (“CMTY”).

 

B. Blue Ball is a wholly-owned subsidiary of PennRock Financial Services Corp.,
a Pennsylvania corporation (“PRFS”).

 

C. CMTY and PRFS have executed an Agreement dated November 15, 2004 (the
“Agreement”). The Agreement provides for the merger of Blue Ball with and into
Community Banks, with Community Banks surviving such merger, but only after
closing of the “Merger” provided for in the Agreement. After closing of the
“Merger,” Community Banks and Blue Ball will each be direct wholly-owned
subsidiaries of CMTY. This Bank Plan of Merger is being executed by Community
Banks and Blue Ball pursuant to the Agreement.

 

D. Capitalized terms used in this Bank Plan of Merger that are not otherwise
defined herein shall have the meanings given them in the Agreement.

 

In consideration of the premises and of the mutual covenants and agreements
herein contained, and in accordance with the applicable laws and regulations of
the United States of America and the Commonwealth of Pennsylvania, Community
Banks and Blue Ball, intending to be legally bound hereby, agree:

 

ARTICLE I - MERGER

 

Subject to the terms and conditions of this Bank Plan of Merger, and in
accordance with the applicable laws and regulations of the United States of
America and the Commonwealth of Pennsylvania, on the Effective Date (as that
term is defined in Article V hereof):

 

(a) Blue Ball shall merge with and into Community Banks, under the charter of
Community Banks;



--------------------------------------------------------------------------------

(b) the separate existence of Blue Ball shall cease; and

 

(c) Community Banks shall be the surviving bank.

 

Such transaction is referred to herein as the “Bank Merger,” and Community
Banks, as the surviving bank in the Bank Merger, is referred to herein as the
“Surviving Bank.”

 

ARTICLE II - NAME AND BUSINESS OF BANK

 

The name of the Surviving Bank shall be Community Banks. The business of the
Surviving Bank shall be that of a state, non-member bank with trust powers. This
business shall be conducted by the Surviving Bank at its main office which shall
be located at 150 Market Square, Millersburg, Pennsylvania, and its legally
established branches and other facilities.

 

ARTICLE III - ARTICLES OF ASSOCIATION AND BYLAWS

 

3.1 Articles of Incorporation. On and after the Effective Date, the articles of
Community Banks, as in effect immediately prior to the Effective Date, shall
automatically be and remain the articles of incorporation of the Surviving Bank,
until changed in accordance with applicable law, such articles of incorporation,
and the Surviving Bank’s bylaws.

 

3.2 Bylaws. On and after the Effective Date, the bylaws of Community Banks, as
in effect immediately prior to the Effective Date, shall automatically be and
remain the bylaws of the Surviving Bank, until changed in accordance with
applicable law, the Surviving Bank’s articles of association, and such bylaws.

 

ARTICLE IV - BOARD OF DIRECTORS AND OFFICERS

 

4.1 Board of Directors. On and after the Effective Date, (a) the directors of
Community Banks duly elected and holding office immediately prior to the
Effective Date and (b) those members of the Board of Directors of PRFS as of the
Effective Date who are not PRFS Nominees shall be the directors of the Surviving
Bank, each to hold office until his or her successor is elected and qualified or
otherwise in accordance with applicable law, the articles of incorporation and
bylaws of the Surviving Bank.



--------------------------------------------------------------------------------

4.2 Officers. On and after the Effective Date, the officers of Community Banks
duly elected and holding office immediately prior to the Effective Date shall be
the officers of the Surviving Bank, together with those officers of Blue Ball
who have been offered and who have accepted positions of employment with
Community Banks, and such other officers as may be appointed from time to time,
each to hold office until his or her successor is elected and qualified or
otherwise in accordance with applicable law, the articles of association and
bylaws of the Surviving Bank.

 

ARTICLE V - CONVERSION OF SHARES

 

5.1 Community Banks Capital Stock. Each share of Community Banks capital stock
issued and outstanding immediately prior to the Effective Date shall, on and
after the Effective Date, continue to be issued and outstanding as a share of
identical capital stock of the Surviving Bank.

 

5.2 Blue Ball Capital Stock. Each share of Blue Ball capital stock issued and
outstanding immediately prior to the Effective Date shall, on the Effective
Date, be cancelled, and no cash, stock or other property shall be delivered in
exchange therefor.

 

ARTICLE VI - EFFECTIVE DATE OF THE MERGER

 

The Bank Merger shall be effective at the time specified in the articles of
merger filed with the Department of Banking of the Commonwealth of Pennsylvania
(the “Effective Date”).

 

ARTICLE VII - EFFECT OF THE MERGER

 

On the Effective Date the separate existence of Blue Ball shall cease, and all
of the property (real, personal and mixed), rights, powers, duties and
obligations of Blue Ball shall be taken and deemed to be transferred to and
vested in the Surviving Bank, without further act or deed, as provided by
applicable laws and regulations.



--------------------------------------------------------------------------------

ARTICLE VIII - CONDITIONS PRECEDENT

 

The obligations of Community Banks and Blue Ball to effect the Bank Merger shall
be subject to closing of the “Merger” provided for in the Agreement.

 

ARTICLE IX - TERMINATION

 

This Bank Plan of Merger shall terminate automatically upon any termination of
the Agreement in accordance with its terms; provided, however, that any such
termination of this Bank Plan of Merger shall not relieve any party hereto from
liability on account of a breach by such party of any of the terms hereof or
thereof.

 

ARTICLE X - AMENDMENT

 

This Bank Plan of Merger may be amended at any time prior to consummation of the
Bank Merger, but only by an instrument in writing signed by duly authorized
officers on behalf of the parties hereto.

 

ARTICLE XI - MISCELLANEOUS

 

11.1 Extensions; Waivers. Each party, by a written instrument signed by a duly
authorized officer, may extend the time for the performance of any of the
obligations or other acts of the other party hereto and may waive compliance
with any of the covenants, or performance of any of the obligations, of the
other party contained in this Bank Plan of Merger.

 

11.2 Notices. Any notice or other communication required or permitted under this
Bank Plan of Merger shall be given, and shall be effective, in accordance with
the provisions of Section 8.06 of the Agreement.

 

11.3 Captions. The headings of the several Articles herein are intended for
convenience of reference only and are not intended to be part of, or to affect
the meaning or interpretation of, this Bank Plan of Merger.



--------------------------------------------------------------------------------

11.4 Counterparts. For the convenience of the parties hereto, this Bank Plan of
Merger may be executed in several counterparts, each of which shall be deemed
the original, but all of which together shall constitute one and the same
instrument.

 

11.5 Governing Law. This Bank Plan of Merger shall be governed by and construed
in accordance with applicable laws of the United States of America and in
accordance with the laws of the Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, Community Banks and Blue Ball National Bank have caused this
Bank Plan of Merger to be executed by their duly authorized officers on the date
first written above, each pursuant to a resolution of its board of directors,
acting by a majority.

 

COMMUNITY BANKS   Attest: By:  

/s/ Eddie L. Dunklebarger

--------------------------------------------------------------------------------

  By:  

/s/ Patricia E. Hoch

--------------------------------------------------------------------------------

   

Eddie L. Dunklebarger

Chairman, President and CEO

      Patricia E. Hoch, Senior VP and Secretary BLUE BALL NATIONAL BANK  
Attest: By:  

/s/ Melvin Pankuch

--------------------------------------------------------------------------------

     

/s/ Robert K. Weaver

--------------------------------------------------------------------------------

    Melvin Pankuch, President and CEO       Robert K. Weaver, Secretary

 